DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 12/07/2021.  Claims 1-20 are still pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,616,800. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘800 Patent Claim 2 Claims
A method for receiving a common public radio interface (CPRI) data stream, implemented by a first network apparatus, comprising:
A method for receiving a common public radio interface (CPRI) data stream, comprising:

receiving, by a first network apparatus, a first CPRI data stream using a first CPRI of the first network apparatus;
generating a first CPRI data stream segment according to the first CPRI data stream;
generating, by the first network apparatus, a segment of the first CPRI data stream according to the first CPRI data stream;
generating an Ethernet frame comprising the first CPRI data stream segment, a CPRI data identifier indicating that the Ethernet frame carries CPRI data, and a first time at which the first network apparatus generates the first CPRI data stream segment; and
generating, by the first network apparatus, an Ethernet frame, wherein the Ethernet frame comprises the segment of the first CPRI data stream and a CPRI data identifier indicating that the Ethernet frame carries CPRI data, wherein the Ethernet frame further comprises a first time, and wherein the first time comprises a time at which the first network apparatus generates the segment of the first CPRI data stream;
sending the Ethernet frame to a second network apparatus using a first Ethernet interface of the first network apparatus.
sending, by the first network apparatus, the Ethernet frame to a second network apparatus using an Ethernet interface of the first network apparatus , ;

receiving, by the first network apparatus using the CPRI of the first network apparatus, a second CPRI data stream from a third apparatus; and generating, by the first network apparatus, a segment of the second CPRI data stream according to the second CPRI data stream, wherein the Ethernet frame further comprises the segment of the second CPRI data stream, wherein when the first apparatus comprises an RRU, the third apparatus comprises an RRU, and the first apparatus and the third apparatus are not a same RRU, and wherein when the first apparatus comprises a BBU, the third apparatus comprises a BBU, and the first apparatus and the third apparatus are not a same BBU.


Rationales:
From the above claim comparison, one can see that claim 1 of the instant application and claim 2 of the ‘800 patent overlaps in scope and in that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 2 of the ‘800 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded appears to be using different wording in a certain location of a sentence but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.  Moreover, the difference depicted in the strike-through words appears to be broadening claim by omitting limitation.  Unfortunately, it has been held that the omission of an element and its 
As per dependent claims 2-8, the claims are deemed obvious over claims 1-2 of the ‘800 patent for the same rationales applied to base claim 1 as discussed above.

Instant Application Claim 9 Claims
‘800 Patent Claim 4 Claims
A method for receiving an Ethernet frame, implemented by a second network apparatus, comprising:
A method for receiving an Ethernet frame, comprising:
receiving the Ethernet frame from a first network apparatus using an Ethernet interface of the second network apparatus, wherein the Ethernet frame comprises a common public radio interface (CPRI) data identifier;
receiving, by a second network apparatus, the Ethernet frame from a first network apparatus using an Ethernet interface of the second network apparatus, and wherein the Ethernet frame comprises a common public radio interface (CPRI) data identifier;
determining, according to the CPRI data identifier, that the Ethernet frame carries a CPRI data stream segment;
determining, by the second network apparatus according to the CPRI data identifier, that the Ethernet frame carries a segment of a CPRI data stream;
wherein the first time comprises a time at which the first network apparatus generates the first CPRI data stream segment; and
; obtaining, , a first time from the Ethernet frame, wherein the first time comprises a time at which the first network apparatus generates the 
segment of the first CPRI data stream;  ; and
sending the first CPRI data stream segment to a second apparatus using a second network apparatus CPRI by sending the first CPRI data stream segment to the second apparatus using the second network apparatus CPRI, wherein the second apparatus comprises a second apparatus baseband unit (BBU) when a first apparatus comprises a first apparatus remote radio unit (RRU), or the second apparatus comprises a second apparatus RRU when the first apparatus comprises a first apparatus BBU.
by the second network apparatus, the segment of the first CPRI data stream using a second CPRI of the second network apparatus, , wherein the second apparatus comprises a baseband unit (BBU) when the first apparatus comprises a remote radio unit (RRU), and wherein the second apparatus comprises an RRU when the first apparatus comprises a BBU;

.




Rationales:
From the above claim comparison, one can see that claim 9 of the instant application and claim 4 of the ‘800 patent overlaps in scope and in that claim 9 of the instant application claims variously and essentially the same limitations as those in claim 4 of the ‘800 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded appears to be using different wording in a certain location of a sentence but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.  Moreover, the difference 
As per dependent claims 10-13, the claims are deemed obvious over claims 3-5 of the ‘800 patent for the same rationales applied to base claim 9 as discussed above.

Instant Application Claim 14 Claims
‘800 Patent Claim 7 Claims
A first network apparatus for receiving a common public radio interface (CPRI) data stream, comprising:
A first network apparatus for receiving a common public radio interface (CPRI) data stream, comprising:
a receiver configured to receive a first CPRI data stream using a first network apparatus CPRI;
a receiver configured to receive a first CPRI data stream using a first CPRI of the first network apparatus;
a processor coupled to the receiver and configured to: generate a first CPRI data stream segment according to the first CPRI data stream; and generate an Ethernet frame, wherein the Ethernet frame comprises the first CPRI data stream segment and a CPRI data identifier indicating that the Ethernet frame carries CPRI data, wherein the Ethernet frame further comprises a first time, and wherein the first time comprises a time at which the first network apparatus generates the first CPRI data stream segment; and
a segment of the first CPRI data stream according to the first CPRI data stream; and generate an Ethernet frame, wherein the Ethernet frame comprises the segment of the first CPRI data stream and a CPRI data identifier indicating that the Ethernet frame carries CPRI data, wherein the Ethernet frame further comprises a first time, and wherein the first time comprises a time at which the processor generates the segment of the first CPRI data stream; and
Ethernet interface  of the first network apparatus, wherein the second network apparatus is coupled to a second apparatus using a second network apparatus CPRI, and wherein the second apparatus comprises a second apparatus baseband unit (BBU) when a first apparatus comprises a first apparatus remote radio unit (RRU), or wherein the second apparatus comprises a second apparatus RRU when the first apparatus comprises a first apparatus BBU.
an Ethernet interface of the first network apparatus, , 
wherein the Ethernet frame further comprises the first value, wherein the second network apparatus is coupled to a second apparatus using a CPRI of the second network apparatus, wherein the second apparatus comprises a baseband unit (BBU) when the first apparatus comprises a remote radio unit (RRU), , wherein the processor is further configured to generate a segment of the second CPRI data stream according to the second CPRI data stream, wherein the Ethernet frame further comprises the segment of the second CPRI data stream, wherein when the first apparatus comprises an RRU, the third apparatus comprises an RRU, and the first apparatus and the third apparatus are not a same RRU, and .


Rationales:
From the above claim comparison, one can see that claim 14 of the instant application and claim 7 of the ‘800 patent overlaps in scope and in that claim 14 of the instant application claims variously and essentially the same limitations as those in claim 7 of the ‘800 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded appears to be using different wording in a certain location of a sentence but meaning is the same.  It is deemed obvious to those skilled in the art of claim drafting to do so to seek a well-rounded protection for a disclosed invention.  Moreover, the difference depicted in the strike-through words appears to be broadening claim by omitting limitation.  Unfortunately, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.
As per dependent claims 15-16, the claims are deemed obvious over claims 6-7 of the ‘800 patent for the same rationales applied to base claim 14 as discussed above.

Instant Application Claim 17 Claims
‘800 Patent Claim 8 Claims

A second network apparatus for receiving an Ethernet frame, comprising:
a receiver configured to receive the Ethernet frame from a first network apparatus using a second network apparatus Ethernet interface, wherein the Ethernet frame comprises a common public radio interface (CPRI) data identifier;
a receiver configured to receive the Ethernet frame from a first network apparatus using an Ethernet interface of the second network apparatus, wherein the Ethernet frame comprises a common public radio interface (CPRI) data identifier;
a processor coupled to the receiver and configured to:
a processor coupled to the receiver and configured to:
determine, according to the CPRI data identifier, that the Ethernet frame carries a CPRI data stream segment;
determine, according to the CPRI data identifier, that the Ethernet frame carries a segment of a CPRI data stream; and
obtain a first CPRI data stream segment from the Ethernet frame after determining that the Ethernet frame carries the CPRI data stream segment; and
obtain a segment of a first CPRI data stream from the Ethernet frame after determining that the Ethernet frame carries the segment of the CPRI data stream; and
obtain a first time from the Ethernet frame, wherein the first time comprises a time at which the first network apparatus generates the first CPRI data stream segment; and
 obtain a first value from the Ethernet frame, wherein the first value is obtained by the first network apparatus according to a frequency of a clock device of the first apparatus and a frequency of a clock device of the first network apparatus; and
using a second network apparatus CPRI, the first CPRI data stream segment, wherein a first CPRI data stream is received by the first network apparatus using a first network apparatus CPRI from a first apparatus, wherein the transmitter is further configured to send the first CPRI data stream segment to a second apparatus using the second network apparatus CPRI, wherein the second apparatus comprises a second apparatus baseband unit (BBU) when the first apparatus comprises a first apparatus remote radio unit (RRU), and wherein the second apparatus comprises a second apparatus RRU when the first apparatus comprises a first apparatus BBU.
using a second CPRI of the second network apparatus, the segment of the first CPRI data stream, wherein the first CPRI data stream is received by the first network apparatus using a first CPRI of the first network apparatus from a first apparatus, wherein the transmitter is further configured to send the segment of the first CPRI data stream to a second apparatus using the CPRI of the second network apparatus, wherein the second apparatus comprises a baseband unit (BBU) when the first apparatus comprises a remote radio unit (RRU), wherein the second apparatus comprises an RRU when the first apparatus comprises a BBU; 
.


Rationales:
From the above claim comparison, one can see that claim 17 of the instant application and claim 8 of the ‘800 patent overlaps in scope and in that claim 17 of the instant application claims variously and essentially the same limitations as those in claim 8 of the ‘800 patent.  There are differences between the claims depicted in the bolded words and the strike-through words.  The difference depicted in the bolded appears to be using different wording in a certain location of a sentence but meaning is 
As per dependent claims 18-20, the claims are deemed obvious over claims 8-10 of the ‘800 patent for the same rationales applied to base claim 17 as discussed above.

Allowable Subject Matter
It is still noted that claims 1-20 of the instant application claim variously and essentially the same limitations as those in claims 1-10 of Zhang (US 10,616,800) in a manner as meticulously pointed out and discussed in the above section.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.

Pertaining the rejection of claims 1-3, 9, 14-15, and 17 under 35 U.S.C., paragraph 102(a)(1) as being anticipated by  Irvine (US 8,599,827), the Applicant has clearly pointed out the shortfalls of Irvine’s teaching to anticipate or render obvious the claimed invention, specifically the claimed limitation of Ethernet frame comprising, among other things, an identifier indicating that the Ethernet frame carries CPRI data, and a first time at which the first network apparatus generates that first CPRI data stream segment.  
As a result, the rejection is overcome and withdrawn herein.
Examiner believes and earnest attempt has been made in addressing all of the applicant’s arguments.  Due to the response fails to place the instant application in a favorable condition for allowance, the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Take (US 2013/0051329).

Chen et al., Ethernet Fronthaul Considerations, NOKIA, 12 pages, February 2, 2015.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 28, 2022